Exhibit 10.168

Dollar Thrifty Automotive Group, Inc.

Payment Modification

Post-2004 Elections

 

 

Section 1 – Personal Information

 

John J. Foley

Print Name

 

Section II – Payment Modification: By Source

 

Use this section to change the payment elections for In-Service Accounts
segregated by Source (i.e. employee deferral, company contribution, performance
shares). You may change (i) the date payments begin (ii) the form of payment
(lump sum or installments) or (iii) both the date and the form of payment. You
may change any payments currently scheduled for 2008 or later.

•

Select the name of the In-Service Account/Source you are changing.

•

Specify the distribution type

•

Specify the new payment date (2008 or later).

•

Specify the new form of payment, lump sum or installments.

 

I elect to change my In-Service Account segregated by Source payments to the
following:

 

 

 

 

Account/

Source Name

Distribution

Type

Distribution

Schedule

Distribution

Payment Form

 

 

 

 

 

 

 

 

Employee

Contribution 2005

  X  Upon

___ Upon the earlier of

___ Upon the later of

___ Separation of Service

 

  X  This date:   1/1/08       

(must be a date on or before September 30 of any calendar year)

  X  Lump Sum

 

___ Annual Installments

over ____ years

 

 

 

 

Company

Contribution 2005

  X  Upon

___ Upon the earlier of

___ Upon the later of

___ Separation of Service

 

  X  This date:   1/1/08       

(must be a date on or before September 30 of any calendar year)

  X  Lump Sum

 

___ Annual Installments

over ____ years

 

 

 

 

 

 

 

 

Retirement 2005

  X  Upon

___ Upon the earlier of

___ Upon the later of

___ Separation of Service

 

  X  This date:   1/1/08       

(must be a date on or before September 30 of any calendar year)

  X  Lump Sum

 

___ Annual Installments

over ____ years

 

 

 

 

 

 

 

 

Performance

Share 2005

  X  Upon

___ Upon the earlier of

___ Upon the later of

___ Separation of Service

 

  X  This date:   3/4/08       

(must be a date on or before September 30 of any calendar year)

  X  Lump Sum

 

___ Annual Installments

over ____ years

 

 

 

 

 

1



Dollar Thrifty Automotive Group, Inc.

Payment Modification

Post-2004 Elections

 

 

Company

Contribution 2006

  X  Upon

___ Upon the earlier of

___ Upon the later of

___ Separation of Service

 

  X  This date:   1/1/08       

(must be a date on or before September 30 of any calendar year)

  X  Lump Sum

 

___ Annual Installments

over ____ years

 

 

 

 

 

 

 

 

Retirement 2006

  X  Upon

___ Upon the earlier of

___ Upon the later of

___ Separation of Service

 

  X  This date:   1/1/08       

(must be a date on or before September 30 of any calendar year)

  X  Lump Sum

 

___ Annual Installments

over ____ years

 

 

 

 

Performance

Share 2006

  X  Upon

___ Upon the earlier of

___ Upon the later of

___ Separation of Service

 

  X  This date:   3/4/08       

(must be a date on or before September 30 of any calendar year)

  X  Lump Sum

 

___ Annual Installments

over ____ years

 

 

 

 

Company

Contribution 2007

  X  Upon

___ Upon the earlier of

___ Upon the later of

___ Separation of Service

 

  X  This date:   1/1/08       

(must be a date on or before September 30 of any calendar year)

  X  Lump Sum

 

___ Annual Installments

over ____ years

 

 

 

 

Performance

Share 2007

  X  Upon

___ Upon the earlier of

___ Upon the later of

___ Separation of Service

 

  X  This date:   3/4/08       

(must be a date on or before September 30 of any calendar year)

  X  Lump Sum

 

___ Annual Installments

over ____ years

 

 

 

 

 

 

 

 

 

Retirement 2007

  X  Upon

___ Upon the earlier of

___ Upon the later of

___ Separation of Service

 

  X  This date:   1/1/08       

(must be a date on or before September 30 of any calendar year)

  X  Lump Sum

 

___ Annual Installments

over ____ years

 

Section III – Change in Control

 

Use this section to select the payment distribution upon a Change in Control. If
this section is left blank, the payment will be made according to the plan
document.

 

 

2



Dollar Thrifty Automotive Group, Inc.

Payment Modification

Post-2004 Elections

 

 

 

All Sources listed above

 

  X  Upon

 

  X  Change in Control

 

  X  Lump Sum

 

 

Section IV – Acknowledgement & Agreement (Please sign below)

 

TERMS AND CONDITIONS: This document constitutes an agreement between the
participant and the Company as to the time and form of payment of the Accounts
specified above. This election will be void and will have no effect unless it is
signed and delivered to the Company by December 31, 2007. This election is
subject to the terms of the Plan and applicable tax law (including Internal
Revenue Code Section 409A, and Treasury Department guidance). The participant
has been advised that he or she is responsible for the tax consequences of
making this election and that he or she should obtain competent tax and
financial planning advice prior to filing this election.

 

I acknowledge that I have read, understand and agree to the above terms and
conditions for modifying my payment elections.

 

 

/s/John J. Foley                                                             

12/20/07                                                                 

Signature of Participant

Date

 

 

3

 

 